Case 2:19-cv-00297-JPH-DLP Document 99 Filed 11/10/20 Page 1 of 2 PageID #: 872




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 ROBERT LEE,                                          )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 2:19-cv-00297-JPH-DLP
                                                      )
 M. MITCHEFF,                                         )
 BYRD,                                                )
 DENNING,                                             )
 K. HOBSON,                                           )
 ALBRIGHT,                                            )
 B. RIGGS,                                            )
 T. WELLINGTON,                                       )
 T. LITTLEJOHN,                                       )
 CORIZON, LLC,                                        )
 WEXFORD OF INDIANA, LLC,                             )
                                                      )
                              Defendants.             )


                                              ORDER

        The Court issued an Entry on June 30, 2020, stating that despite the Court's best efforts,

 defendant Nurse Albright (or Nurse Aubright) could not be identified or served with process. Dkt.

 75. The plaintiff was given a period of time in which to show cause why defendant Albright should

 not be dismissed without prejudice. That time has passed without a response from the plaintiff.

 Nurse Albright is now dismissed without prejudice consistent with Rule 4(m) of the Federal Rules

 of Civil Procedure. The clerk is directed to terminate defendant Albright as a defendant on the

 docket.

        No partial final judgment shall issue at this time as to the claims resolved in this Entry.

 SO ORDERED.
Date: 11/10/2020



                                                  1
Case 2:19-cv-00297-JPH-DLP Document 99 Filed 11/10/20 Page 2 of 2 PageID #: 873




 Distribution:

 ROBERT LEE
 226365
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov

 Jeb Adam Crandall
 BLEEKE DILLON CRANDALL ATTORNEYS
 jeb@bleekedilloncrandall.com

 David C. Dickmeyer
 INDIANA ATTORNEY GENERAL
 David.Dickmeyer@atg.in.gov

 Christopher Andrew Farrington
 BLEEKE DILLON CRANDALL ATTORNEYS
 drew@bleekedilloncrandall.com




                                      2
